Case 19-04074      Doc 79-1      Filed 10/15/20 Entered 10/15/20 16:11:07              Desc Proposed
                                       Order Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

   IN RE:                                                  §     CASE NO. 18-42230
   GEORGE DALE WIGINGTON                                   §
   2451 ELM GROVE ROAD                                     §     CHAPTER 13
   WYLIE, TX 75098                                         §
   SSN: XXX-XX-4787                                        §
        DEBTOR(S)                                          §     A.P. CASE NO. 19-04074
                                                           §
   GEORGE DALE WIGINGTON                                   §
         PLAINTIFF                                         §
                                                           §
   VS.                                                     §
   NATIONSTAR MORTGAGE LLC                                 §
   DBA MR. COOPER AND                                      §
   SELECT PORTFOLIO SERVICING, INC.,                       §
       DEFENDANTS                                          §


                     ORDER GRANTING DEFENDANT SELECT
                 PORTFOLIO SERVICING, INC.’S MOTION TO DISMISS

         On 10/15/2020, a Motion to Dismiss Second Amended Objection to Proof of Claim 4-1 of

 Nationstar Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity, Priority, and Extent

 of Lien; and Complaint (“Motion”) was filed by Defendant Select Portfolio Servicing, Inc. (referred

 to as "SPS") in the above-referenced adversary proceeding. The Court finds that the Motion was

 properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure and that it

 contained the appropriate twenty-one (21)-day negative notice language, pursuant to LBR 9007(a),

 which directed any party opposed to the granting of the relief sought by the Motion to file a written

 response within twenty-one days or the Motion would be deemed by the Court to be unopposed.

 The Court finds that no objection or other written response to the Motion has been timely filed by

 any party. Due to the failure of any party to file a timely written response, the allegations contained

 in the Motion stand unopposed and, therefore, the Court finds that good cause exists for the entry of
Case 19-04074     Doc 79-1     Filed 10/15/20 Entered 10/15/20 16:11:07           Desc Proposed
                                     Order Page 2 of 2




 the following order.

        The Motion is hereby GRANTED as set forth herein.

        IT IS THEREFORE ORDERED pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, as made applicable to this adversary proceeding by Rule 7012 of the Federal Rules of

 Bankruptcy Procedure, that all claims made against SPS in Plaintiff’s Second Amended Objection to

 Proof of Claim 4-1 of Nationstar Mortgage LLC d/b/a Mr. Cooper; Action to Determine the Validity,

 Priority, and Extent of Lien; and Complaint filed by debtor and plaintiff George Dale Wigington

 (“Debtor”) on 9/15/2020 be hereby dismissed with prejudice and the Proof of Claim Number 4-1

 filed by Nationstar Mortgage LLC d/b/a Mr. Cooper on 11/7/2018 in the Debtor’s underlying

 chapter 13 case, Case Number 18-42230 and assigned to SPS be allowed in full as filed.

        Signed:

                               ________________________________________
                               UNITED STATES BANKRUPTCY JUDGE



 This order was prepared and submitted by:

 MCCARTHY & HOLTHUS, LLP

 _/s/ Yoshie Valadez__________________
 Cole Patton SBN 24037247
 Yoshie Valadez SBN 24091142
 Carlos Hernandez-Vivoni SBN 24096186
 Robert Brandon Hakari SBN 24107552
 MHTbankruptcy@mccarthyholthus.com
 1255 West 15th Street Suite 1060
 Plano, TX 75075
 Phone: (214) 291-3800
 Fax: (214) 291-3801
 Atty File No.: TX-19-21541
 ATTORNEYS FOR DEFENDANT SPS
